DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-9 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/18/2021.
PLEASE NOTE: Claims 3, 4, 11, and 12 will also be considered withdrawn, as these claims recite features (the “transmission unit” being a “toothed gear” or a “two-stage cable spool”) not shown in the elected species. 
Applicant’s election without traverse of Group A, Figs. 1-6, Claims 1, 2, 5 and 10 in the reply filed on 6/18/2021 is acknowledged.

Specification
The abstract of the disclosure is objected to because it contains legal phraseology such as the terms “comprises” and “comprising” and exceeds the maximum length of 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glatz in US Patent 5785069.
Regarding Claim 1, Glatz teaches a free arm standing parasol having a mast (6) on which an arm (10) with its end of the arm facing towards the mast is guided extendably and retractably via a mast slide (72) and is thereby held by a supporting element (18) between the arm and the mast while the end of the arm facing away from the mast carries a parasol part with a crown (36), the parasol part comprising main struts (46) which are radially hinged to the crown and associated supporting struts (44) which are hinged to a corresponding main strut and a parasol slider (42), the parasol part being connected, via actuating organs, to a drive unit at the mast (100), a first actuating organ (84) being connected to the mast slide via first deflection rollers (88) for moving the mast slide up and down across a first functional distance, and a second actuating organ (26) being coupled to the first actuating organ via an action coupling (at 108) and being connected to the parasol slider via second deflection rollers (56/58) for moving the parasol slider across a second functional distance characterized in that the second actuating organ is provided with a transmission unit (30) configured in such manner that the first functional distance and the second functional distance have different lengths.


    PNG
    media_image1.png
    607
    369
    media_image1.png
    Greyscale


Regarding Claim 2, Glatz teaches that that the transmission unit is configured as a pulley.
Regarding Claim 5, Glatz Teaches that the second actuating organ is guided from the action coupling along the mast, supporting element and arm to the slider.
Regarding Claim 10, Glatz teaches that the second actuating organ is guided from the action coupling along the mast, supporting element and arm to the slider.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li, Steiner, Chang, and Vennik teach free-arm standing canopies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480.  The examiner can normally be reached on M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636